Citation Nr: 1143988	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-35 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to October 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to automobile and adaptive equipment or for adaptive equipment only and entitlement to specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran is service-connected for low back pain with limitation of motion and arthritis (rated 60 percent disabled); total abdominal hysterectomy (rated 50 percent disabled); migraine headaches (rated 50 percent disabled); and depression associated with low back pain (rated 50 percent disabled).

2.  The Veteran does not have a permanent and total disability that includes the anatomical loss or loss of use of both hands; or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury.


CONCLUSION OF LAW

The criteria for acquiring a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, notice dated in March 2007 informed the appellant of what evidence VA would seek to provide and what evidence the appellant was responsible for providing.  The appellant was specifically informed as to what the evidence needed to show in order to substantiate her claim.  Thereafter, the Veteran's claims were initially adjudicated in June 2007.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the medical records identified by the Veteran, including all VA treatment records and Social Security Administration records.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and her representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

In order for a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he or she must be entitled to compensation for permanent and total disability that includes (1) anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The Veteran essentially argues that the severe pain in her lower back, along with the numbness in her left leg and foot qualify her for VA financial assistance in modifying her home.

The Veteran is currently service-connected for low back pain with limitation of motion and arthritis (rated 60 percent disabled); total abdominal hysterectomy (rated 50 percent disabled); migraine headaches (rated 50 percent disabled); and depression associated with low back pain with limitation of motion and arthritis (rated 50 percent disabled).

The Veteran primarily argues that she had problems getting up and down stairs without the aid of another person.  She has fallen going up and down stairs.  Her bedroom was on the second floor of her house, which caused problems.  She also had trouble going up and down the stairs in front of and in back of her house.  She used crutches and had trouble getting through doorways with them.  She has fallen in the bathtub and had to have her children call someone to help her get out.  Even though she had been given a lift for her toilet seat, she had trouble getting up without the assistance of another person.

In a June 2007 written statement, the Veteran indicates that she was issued crutches and a walker by VA, but this was not enough to help her.  She was not able to go up and down stairs without the assistance of another person.  VA had given her a shower seat and an elevated toilet seat, but she still needed help getting up.

In a November 2007 written statement, the Veteran asserted that she had trouble getting her walker in and out of her car.  Once she did get it inside, she had trouble getting in and out of the vehicle.

The Veteran contends that these limitations are due to her low back pain with numbness in her left leg and foot.

The medical evidence of record includes a February 2006 VA outpatient record showing that the Veteran reporting falling as she got out of the bathtub.  A September 2006 VA treatment record shows that she reported to her appointment using two arm braces and walking slowly.  She indicated that her bedroom was downstairs and she communicated with her children by intercom when they were upstairs.  Her older daughter helped her clean.  The Veteran limited her driving.

An April 2007 VA outpatient record indicates that the Veteran reported that her pain was exacerbated while using stairs.  She had increased left leg weakness with falls due to the left knee buckling.

An August 2007 VA treatment record indicates that the Veteran was walking without assistance.  She was still uncomfortable and tentative but her posture and gait were improved.

A September 2007 VA outpatient record shows that the Veteran limped on the left.

The evidence of record, to include the Veteran's statements, fails to show that there is any evidence of service-connected loss or loss of use of both hands, visual impairment, burns that result in limitation of motion, or residuals of an inhalation injury.  Rather, the Veteran's service-connected disabilities involve her back, hysterectomy, migraine headaches, and depression.  Although not currently subject to service-connection, it appears that the Veteran's primary complaints are regarding her left leg and foot numbness, which may be attributable to her low back pain.

Nevertheless, there is no medical or lay evidence to even suggest that the Veteran meets any of the criteria associated with a special home adaptation grant.  As the preponderance of the evidence is against this claim, the doctrine of the benefit of the doubt does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is denied.


ORDER

The claim of entitlement to special home adaptation grant is denied.


REMAND

The record reveals that the Veteran's VA outpatient treatment records were last obtained in October 2007.  A September 2007 record indicates that the Veteran was planning to undergo surgery for her low back pain and radiating pain in the left foot and leg in the next four to six weeks.  Reports associated with this surgery and any care since then are not of record.  These records are necessary for the Board to fully assess the Veteran's potential entitlement to specially adapted housing or automobile and adaptive equipment or adaptive equipment only.

In addition, the Board notes that the evidence of record suggests that the Veteran uses both crutches and a walker for ambulation due to her low back and left leg symptoms.  She has stated on numerous occasions that her disability prevents her from climbing stairs and has caused falls when getting in and out of the bathtub.  The Board finds that the Veteran should be afforded an examination which addresses the specific criteria needed to establish entitlement to specially adapted housing and automobile or adaptive equipment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from October 2007 to the present from the Columbia, South Carolina VA medical center and associate them with the claims file.

2.  Schedule the Veteran for the appropriate VA medical examination(s) necessary to address the medical questions listed below.  Any essential tests and studies, which are not already of record, should be accomplished.  The examiner is asked to review the claims file, and note the review in the report of examination.  In addition, the examiner(s) is asked to use the following language in his or her opinion regarding the following questions, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "unlikely" (meaning that there is less than 50% likelihood).  

* Does the Veteran have loss or permanent loss of use of one or both feet due to a disability deemed to be due to service or a service-connected disability?; 

* Does a disability or disabilities due to service or due to a service-connected disability permanently preclude locomotion, due to loss of use of both lower extremities, or of one lower extremity together with the residuals of organic disease or injury due to her service-connected disabilities, which so affect the functions of balance or propulsion as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair?

A complete rationale for any opinion expressed must be provided.  

3.  Following the completion of the foregoing, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate period of time for response, before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


